Citation Nr: 0942212	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  09-21 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to an initial compensable disability rating 
for service-connected hemorrhoids.


REPRESENTATION

Appellant represented by:	David M. Hicks, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to 
January 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

In September 2009, the Veteran was afforded a personal 
hearing before the undersigned.  A transcript of the hearing 
is of record.  

In October 2009, the Veteran's representative submitted 
additional evidence directly to the Board, without a signed 
waiver of consideration of that evidence by the RO.  
38 C.F.R. § 20.1304 (2009).  Given the favorable decision 
herein, referral to the RO is not required.  


FINDINGS OF FACT

1.  In September 2009, prior to the promulgation of a 
decision in the appeal, the Veteran requested that the claim 
for entitlement to service connection for diabetes mellitus 
be withdrawn.

2.  The Veteran's hemorrhoids disability is manifested by 
persistent bleeding and anemia.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran with regard to the claims of entitlement to 
service connection for diabetes mellitus have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2009).

2.  The criteria for an initial 20 percent evaluation, and no 
higher, for service-connected hemorrhoids are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.114, Diagnostic Code 7336 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issue

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  At the September 2009 hearing, the Veteran 
withdrew his claim for entitlement to service connection for 
diabetes mellitus and, hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal for service connection for diabetes mellitus and 
this claim is dismissed.

Increased rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App 119 (1999).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In October 2005, the Veteran was awarded service connection 
for hemorrhoids and was assigned a noncompensable rating, 
effective from September 2004.  

The Veteran's service-connected hemorrhoid disability is 
rated pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7336.  
Under this diagnostic code, a zero percent rating is 
warranted for hemorrhoids (external or internal) where there 
is evidence of mild to moderate symptomatology.  A 10 percent 
rating is warranted where there is evidence of large or 
thrombotic hemorrhoids, which are irreducible, with excessive 
redundant tissue, and frequent recurrences.  A 20 percent 
evaluation, the maximum allowed, is warranted where 
hemorrhoids are present, with persistent bleeding and 
secondary anemia, or with fissures.

Following a careful review of the record, the Board finds 
that a 20 percent evaluation under Diagnostic Code 7336 is 
warranted for hemorrhoids with persistent bleeding and with 
secondary anemia, or with fissures.  In this case, the 
medical evidence undoubtedly shows that the Veteran has 
hemorrhoids, and the Board finds that the bleeding associated 
with his disability is considered "persistent," as noted in 
the May 2009 private treatment record.  In addition, the May 
2009 private treatment record also attributed the Veteran's 
diagnosed anemia to his persistent bleeding and reported that 
the Veteran was treated for his hemorrhoid condition one or 
two times a year since January 2001.  The Veteran was 
diagnosed as having anemia in March 2001.  Reports and 
treatment for bleeding associated with the Veteran's 
hemorrhoids began in September 2001.  During the September 
2009 hearing, the Veteran reported having bleeding since 
1971, which continued and worsened over the years.  At that 
time, the Veteran stated that his bleeding occurred every 
other week.  The Board finds that the criteria for a 20 
percent evaluation, the maximum available under Diagnostic 
Code 7336, are met for hemorrhoids with persistent bleeding 
and with secondary anemia.  

As noted, 20 percent is the maximum rating available under 
Diagnostic Code 7336.  Therefore, the Board has considered 
other diagnostic codes that may provide a higher rating for 
the Veteran's hemorrhoid disability.  As there is no 
impairment of sphincter control found, an evaluation in 
excess of 20 percent is not warranted under Diagnostic Codes 
7332 and 7335.  There is also no evidence of a stricture of 
the rectum and anus or prolapse of the rectum, thus a higher 
evaluation is not warranted under Diagnostic Codes 7333 and 
7334.  

Extraschedular considerations

The Veteran reported having missed work approximately 10 days 
per year due to his hemorrhoid disability.  As such, the 
Board must adjudicate the issue of whether referral for an 
extraschedular rating is warranted.  See Barringer v. Peake, 
22 Vet. App. 242 (2008).  

The Board finds however, that the record does not establish 
that the rating criteria are inadequate for rating the 
Veteran's service-connected hemorrhoid disability.  The 
competent medical evidence of record shows that his condition 
is primarily manifested by bleeding and anemia; symptoms 
specifically contemplated by the applicable diagnostic codes 
used to rate the Veteran's disability.  The effects of the 
Veteran's service-connected hemorrhoid disability 
disabilities have been fully considered and are contemplated 
in the rating schedule; hence, referral for an extraschedular 
rating is unnecessary at this time.  Thun v. Peake, 22 Vet. 
App. 111 (2008).  

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant 
bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has 
not been met in this case.  

Nevertheless, the record reflects that the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  The appellant was notified that his claim was 
awarded with an effective date of September 21, 2004, the 
date of his claim, and a noncompensable rating was assigned.  
He was provided notice how to appeal that decision, and he 
did so.  He was provided a statement of the case that advised 
him of the applicable law and criteria required for a higher 
rating and he demonstrated his actual knowledge of what was 
required to substantiate a higher rating in his argument 
included on his Substantive Appeal.  Although he was not 
provided pre-adjudicatory notice that he would be assigned an 
effective date in accordance with the facts found as required 
by Dingess, he was assigned the date of the claim as an 
effective date, the earliest permitted by law.  38 U.S.C.A. 
§ 5110(a).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 
--- F.3d ----, No.2008-7150, (Fed.Cir. Sept. 4, 2009).

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

The appeal on the claim of entitlement to service connection 
for diabetes mellitus is dismissed.

A 20 percent evaluation for service-connected hemorrhoids is 
allowed, subject to the laws and regulations governing 
monetary benefits.    



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


